Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 			Response to Amendment
The amendment filed on 8/3/21 is acknowledged.

Drawing
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the structured electrical conductor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 and 26-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 19, 37 and 38 the limitation of “structured electrical conductor” is unclear language. It is not clear what is meant by the term “structured” in the claims. Appropriate correction is needed.  For purpose of examination, a structured electrical conductor is considered to be an electrical conductor having a shape or form but without any specific shape or form.



In claims 19, 37 and 38, the limitation of “electrical functional element” at the beginning of the claims, however later on in the claims, the limitation is “functional element”. It is not clear if this “functional element” is same as the “electrical functional element” that is used in the beginning of claims 19, 37 and 38. Appropriate correction is needed. For purposes of examination, all the functional elements throughout the claims are considered to be “electrical functional element”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-23, 26, 28 and 37 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Feichtinger (US 20110261536, DE 10 2008 024480 cited by Applicant, cited previously)
Regarding claim 19, Feichtinger teaches a power module (Fig.5 and 2-4) comprising: a carrier substrate (housing 12 with insulator 15) having a dielectric layer ([0037]-[0038] for housing 12, [0059], also insulation 15), a metallization layer (14a, 14b, [0059]) and a recess 13 (cup shape 13); and
 an electrical functional element (LED 1 and 3: wherein 3 contains electrical element 2 , [0050],[0061],[0062]),
wherein the metallization layer comprises a structured electrical conductor, (anode and cathode terminals/first and second electrically conductive regions: 14a, 14b), 
wherein the functional element is interconnected with the structured electrical conductor 14a,14b (through wires as shown in Fig.5,see contact wires in [0059]), 
wherein the functional element is arranged in the recess 13, 
and wherein the functional element comprises a thermal bridge 3;
 wherein the thermal bridge comprises a varistor 2 ([0058]-[0059]) configured to provide ESD protection (see [0029], [0035] ,[0040],[0059] in Feichtinger; further the very definition of a varistor is for ESD protection: A varistor is a 2 terminal semiconductor device that protects the electrical and electronic devices from overvoltage transients , therefore it is an inherent property of a varistor to provide ESD) and wherein the thermal bridge  has a greater thermal conductivity than the carrier substrate 12 (since the varistor body 2 uses silver with thermal conductivity of 429W/mk and the carrier substrate 12 has a highly thermally conductive ceramic or a metal in [0038] and therefore even if considering the carrier substrate to contain a ceramic of highest thermal conductivity such as beryllium oxide with thermal conductivity of 330W/mk, then also the thermal conductivity of the varistor body with silver is higher than the thermal 

Regarding claim 37, Feichtinger teaches a power module (Fig.5 and 2-4) comprising:
a carrier substrate (12 with insulator 15) having a dielectric   ([0038]:  this thermally conductive region of the housing can comprise a highly thermally conductive material such as, for example, a highly thermally conductive ceramic or a metal; [0037] for housing 12, insulation 15 in [0059]) layer, 
a metallization layer (14a, 14b, [0059]) and a recess 13; 
and an electrical functional element  (semiconductor component 1, and 3 that contains varistor 2), wherein the metallization layer comprises a structured electrical conductor (anode and cathode terminals/first and second electrically conductive regions: 14a, 14b), 
wherein the functional element is interconnected with the structured electrical conductor (see contact wires in [0059] ) , 
wherein the functional element is arranged in the recess 13,
 wherein the functional element comprises a thermal bridge (3) ; 
wherein the thermal bridge comprises a varistor 2 ([0059]) configured to provide ESD protection (see [0029], [0035], [0040], [0059] in Feichtinger; further the very definition of a varistor is for ESD protection: A varistor is a 2 terminal semiconductor device that protects the electrical and electronic devices from overvoltage transients, therefore it is an inherent property of a varistor to provide ESD),
highly thermally conductive ceramic or a metal in [0038] and therefore even if considering the carrier substrate to contain a ceramic of highest thermal conductivity such as beryllium oxide with thermal conductivity of 330W/mk, then also the thermal conductivity of the varistor body with silver is higher than the thermal conductivity of the carrier substrate 12 with highest thermally conductive ceramic material such as beryllium oxide), and
 wherein the thermal bridge (2,3) comprises a multilayer structure with a plurality of dielectric layers and a plurality of metallization layers ([0051]) , and wherein the multilayer structure comprises ZnO-Bi, ZnO-Pr, AIN ([0052]), Al203, or SiC ([0019], also see rejection for claim 19 above). 

Regarding claim 20, Feichtinger teaches a power module (at least Fig.5), wherein the thermal bridge is configured to remove heat (highly thermally conductive ceramic plate in [0058], [0055]), generated during operation, to an underside of the power module.
Regarding claim 21, Feichtinger teaches a power module (at least Fig.5), wherein the thermal bridge comprises a ceramic material ([0058], [0055]).
Regarding claim 22, Feichtinger teaches a power module (at least Fig.5), wherein the thermal bridge 3 comprises a material selected from the group consisting of ZnO-Bi, ZnO-Pr, AIN ([0005],[0066] and claim 2 of Feichtinger), Al203, and SiC ([0017]).


Regarding claim 26, Feichtinger teaches a power module (at least Fig.5), wherein the functional element comprises functional structures configured to emit light. (LED 1 in [0058]).

	Regarding claim 28, Feichtinger teaches a power module (at least Fig.5), wherein an electrical connection (flexible wiring in Fig.5 connecting 14a, 14b and 1 and 7) between the electrical conductor (14a, 14b) and the functional element (1) is compensated with respect to a thermal expansion (since the wiring is flexible and accommodates thermal expansion between 14a, 14b and 1 or 7).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 27, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Wang (US 20120241810, cited by Applicant, cited previously)
	 Regarding claim 27, Feichtinger teaches the invention set forth in claim 19 above but is silent regarding the carrier substrate and/or the functional element have/has vertical through-platings.
However, it is well known in the art to use through holes with conductors within them, in carrier substrates as disclosed in Wang (110 in Fig.1 and [0010]) in order to achieve electrical conduction/connection.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use through-hole platings within LED carriers, as disclosed in Wang, in the device of Feichtinger in order to achieve desired electrical conduction/connection.
Regarding claim 31, Feichtinger in view of Wang teaches a driver circuit arranged on or in the carrier substrate, or on or in the functional element, wherein the driver circuit is configured to drive the functional element (130 and [0010] and [0017],[0020] in Wang).
Regarding claim 35, Feichtinger in view of Wang teaches the power module, wherein the dielectric layer comprises a ceramic material or is composed of a ceramic material, or comprises an organic material or is composed of an organic material, or comprises glass or is composed of glass ([0011] in Wang).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger
.
	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Ma (US 20160187530, cited previously)
	Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a sensor arranged on or in the carrier substrate, or on or in the functional element.
Ma teaches a sensor 7 arranged on or in the carrier substrate 5 ([0026]-[0029] and Fig.2A), (- -or on or in the functional element - -) in order to achieve light sensing and screen turn off action ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use sensors, as disclosed in Ma, on the carrier in the device of Feichtinger in order to achieve light sensing and screen turn off action.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of McGowan (US 20150338081, cited previously)
Regarding claim 33, Feichtinger teaches the invention set forth in claim 19 above but is silent regarding the power module comprises a plurality of functional elements which are positioned in a regular arrangement in the recess.
McGowan teaches the power module comprises a plurality of functional elements 75 which are positioned in a regular arrangement in the recess ([0048], [0050], and [0054]) in order to achieve high lumen output ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use LED array within a recess, as disclosed in McGowan, in the device of Feichtinger in order to achieve high lumen output.
Regarding claim 34, Feichtinger in view of McGowan teaches a power module, wherein the power module is an LED matrix module.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Grotsch (US 20080151547, cited previously)
Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a vehicle comprising: a lamp comprising the power module  
Grotsch teaches semiconductor LEDs for vehicles ([0040] and Abstract) in order to achieve low power illumination.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use thin films LEDs in vehicular applications, as disclosed in Grotsch, in the device of Feichtinger in order to achieve low power illumination.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger in view of Lu (US 20160204090, cited previously)
	Feichtinger teaches the invention set forth in claim 19 above but is silent regarding a gap filled with a temperature buffer that has the same temperature expansion coefficient as the gap.
However, it is well known in the art to use temperature buffers, as disclosed in Lu wherein a gap filled with a temperature buffer 4500 (Fig.9 and 10) that has the same temperature expansion coefficient as the gap in order to achieve thermally balanced encapsulation ([0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use temperature buffers on two sides of LED chips, as disclosed in Lu, in the device of Feichtinger in order to achieve thermally balanced encapsulation.

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger2 (DE 102012111458, US equivalent US 20150271948 is relied upon in the rejection, herein after Feichtinger2) in view of Feichtinger (US 20110261536, DE 10 2008 024480 cited by Applicant, cited previously)
Regarding claim 38, Feichtinger2 teaches a power module (Fig.5,2 and 4) comprising:
a carrier substrate 1 consisting of a plurality of dielectric layers and a plurality of metallization layers ([0040],[0013], [0023]),  and

wherein at least one metallization layer comprises a structured electrical conductor ([0040]),
wherein the functional element is interconnected with the structural electrical conductor ([0040],[0013], [0023, through electrical connection is through wiring 13),  wherein the functional element comprises a thermal bridge 14 ([0049], [0034]-[0035]).
Feichtinger2 does not explicitly teach the limitation of the thermal bridge having a greater thermal conductivity than the carrier substrate (see the design of 14 in [0049] and throughout the disclosure of Feichtinger2 in terms of optimizing element 14 to dissipate heat from the functional element 7, through the carrier body 14 and out of the heat sink 1, for example see in Feichtinger2:
 [0015]: wherein: In other words, by virtue of the specific arrangement of the thermistor sensor structure as described here, the heat which is generated in the semiconductor component during operation and which is dissipated through the carrier body in the direction of the heat sink is necessarily conducted through the thermistor sensor structure;  [0019] :In order to enable the best possible heat dissipation, the carrier body can, for example, additionally also comprise a metal layer or metal film which can be arranged, for example, on a side of the ceramic body facing away from the thermistor sensor structure; [0020]: By means of the thermal vias, effective heat dissipation can be achieved through the ceramic body;[0039]: the ceramic body 4 serves firstly for the mechanical stability of the carrier body 14, and secondly also for 
Furthermore since Feichtinger2 focusses on: 
[0042] :On the basis of the exemplary embodiment of the semiconductor device as shown in FIG. 1, simulations were carried out in which temperature distributions and temperature differences in the region of the semiconductor component 7, of the carrier body 14 and of the heat sink 1 were simulated proceeding from known designs of LED modules, and  [0049]: Moreover, an efficient heat dissipation from the semiconductor component 7 can be achieved as a result of the direct mounting of the carrier body 14 on the heat sink 1, wherein Feichtinger2 focusses throughout its disclosure on achieving efficient and optimized heat dissipation from the carrier body to the heat sink 1, therefore from the teachings of Feichtinger2, 
and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to optimize the various materials used in the heat sink and the thermal bridge in terms of the thermal conductivity values, such that the thermal bridge has a greater thermal conductivity than the carrier substrate, in order to optimize the heat dissipation from the thermal bridge to the heat sink.
Feichtinger2 does not teach the carrier substrate having a recess; wherein the functional element is arranged in the recess, wherein the thermal bridge comprises a varistor configured to provide ESD protection.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a recess for disposing the functional element , in the device of Feichtinger2 in order to facilitate improved reflection/light output ([0059] in  Feichtinger).

Regarding claim 39, Feichtinger2 in view of Feichtinger teaches the functional element comprises functional structures configured to emit light ([0050] in Feichtinger).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger2 in view of Ma and Wang 
Feichtinger2 teaches the invention set forth in claim 19 above, but does not teach a sensor arranged on or in the carrier substrate, or on or in the functional element.
Ma teaches a sensor 7 arranged on or in the carrier substrate 5 ([0026]-[0029] and Fig.2A), (- -or on or in the functional element - -) in order to achieve light sensing and screen turn off action ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use sensors, as disclosed in Ma, on the carrier in the device of Feichtinger2 in order to achieve light sensing and screen turn off action.

However, it is well known in the art to use through holes with conductors within them, in carrier substrates as disclosed in Wang (110 in Fig.1 and [0010]) in order to achieve electrical conduction/connection.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use through-hole platings within LED carriers, as disclosed in Wang, in the device of Feichtinger2 in view of Ma in order to achieve desired electrical conduction/connection.


Other art
US 4574261, US 4680618 and US 7451653 discloses beryllium oxide has the highest thermal conductivity of ceramic substrates.
Cited previously:
US 20110188161 teaches an ESD varistor.
US 20150144983 A1 teaches an ESD varistor.
 
Response to Arguments
The arguments filed by the Applicant on 8/31/21 is acknowledged. However they are not found to be persuasive. 


US 20160276546 : [0004] Generally speaking, in a conventional LED chip package structure, an LED chip is disposed on a on a concave cup type carrier substrate formed of a ceramic or a metal material and then encapsulated by molding compound to form a package structure.

US 20100307799 wherein element 1 below is defined as a carrier 1

    PNG
    media_image1.png
    449
    499
    media_image1.png
    Greyscale


carrier 1 is made of a plastic material , as shown below:

    PNG
    media_image2.png
    886
    618
    media_image2.png
    Greyscale

2. Regarding the Applicant’s argument for the limitation of: thermal bridge has a greater thermal conductivity than the carrier substrate, Examiner respectfully notes that the material of the varistor is explicitly disclosed to have silver which has higher conductivity than any ceramic, and where the carrier substrate 12 is disclosed to be either a metal or a ceramic. US 7451653 discloses that Beryllia has the highest thermal conductivity of ceramic materials. If the most thermally conductive material such as Beryllia is considered for the carrier substrate 12, even for this material, the conductivity of silver in the varistor would be higher than Beryllia.  US 20050185899 teaches in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875